IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,693-01


EX PARTE SCOTT ANTHONY CROW, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-34,379
IN THE 244TH DISTRICT COURT FROM ECTOR COUNTY 


Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). After Applicant was convicted of the offense
of driving while intoxicated, he reached an agreement with the State for imprisonment for fifteen
years. 
	Applicant alleged, inter alia, several grounds of ineffective assistance of counsel, a conflict
of interest, and a Brady issue. This Court remanded the application to the trial court for findings of
fact and conclusions of law. The trial court held a live hearing and issued findings and conclusions
recommending that relief be denied. Since that recommendation, Applicant has filed several
supplements presenting additional arguments and evidence. 
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we find that Applicant's claims are without merit. Therefore, we deny relief. 
 
Filed: November 17, 2010
Do not publish